 


EXHIBIT 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN:
GRAN TIERRA ENERGY CANADA ULC, an Alberta corporation (“GTE ULC”) and GRAN
TIERRA ENERGY INC., a Delaware corporation (“Gran Tierra”)
(GTE ULC and Gran Tierra are collectively referred to herein as, the “Company”)
- and -
REMI ANTHONY BERTHELET, an individual ordinarily resident in Canmore in the
Province of Alberta
(the “Executive”)
(GTE ULC, Gran Tierra and the Executive are collectively referred to herein as
the “Parties”
and individually referred to herein as a “Party”)
RECITALS:
A.
The Executive will be employed by GTE ULC as of October 18, 2019 in the position
of Chief Operating Officer (COO);

B.
The Executive will also be employed by Gran Tierra and serve as an officer of
Gran Tierra as of October 18, 2019.

In consideration of the above and for other good and valuable consideration,
including enhancements to the Executive’s entitlement to an annual bonus and
increasing the amount payable to the Executive in the event the Executive’s
employment is terminated without cause or terminated contemporaneously with a
Change of Control (as defined below), the Parties agree as follows:
Article 1
DUTIES AND RESPONSIBILITIES
1.1
Position

On the terms and subject to the conditions hereinafter contained, the Executive
will be employed with GTE ULC as its Chief Operating Officer and as Chief
Operating Officer of Gran Tierra. The Executive shall report to and be subject
to the general direction of the President and Chief Executive Officer of Gran
Tierra (the “President”) and shall undertake those duties customarily performed
by a person holding the same or equivalent position in entities of a similar
size, engaged in a similar business, as well as such other related duties that
may be reasonably assigned by the President.
1.2
Exclusive Service & Other Engagements

The Executive will faithfully serve the Company and will devote his full time
and attention to the business and affairs of the Company and the performance of
the Executive's duties and responsibilities hereunder.


1



--------------------------------------------------------------------------------

 


The Executive shall not engage in any other business, profession or occupation
which would conflict with the performance of his duties and responsibilities
under this Agreement, either directly or indirectly, including accepting any
appointment to the board of directors of another company without the prior
written consent of the board of directors of Gran Tierra (the “Board”).
1.3
Reassignment

The Executive agrees that the Company may change the place or country of the
Executive’s primary place of work without additional compensation to the
Executive, in accordance with the Company’s needs. The parties acknowledge and
agree that any such change of geographical location of work will not amount to,
or constitute a constructive dismissal at common law. In the event that a change
in the geographical location of the Executive’s primary place of work results in
a title change or a change to certain duties and responsibilities of the
Executive, such change shall not constitute a constructive dismissal at common
law, nor provide the Executive with Good Reason so long as the change in duties
and responsibilities is not adverse, and is comparable and commensurate with the
position held by the Executive prior to the geographical relocation.
1.4
Travel

The Executive shall work at GTE ULC’s offices in Calgary, Alberta. The Executive
shall be available for such business related travel as may be required for the
purposes of carrying out the Executive’s duties and responsibilities hereunder.
Such travel shall be in accordance with the Company’s travel policy as amended
from time to time.
Article 2    
BASE SALARY
The Company will pay the Executive an annual salary of $400,000 Canadian
Dollars, subject to applicable statutory deductions (the “Base Salary”). The
Executive’s Base Salary will be payable in accordance with the Company’s
practices and procedures as they may exist from time to time. Base Salary will
be reviewed and may be increased on an annual basis.
Article 3    
BONUS
3.1
Bonus Eligibility

The Executive shall be eligible to receive a target annual bonus of 80% of Base
Salary in addition to the Executive’s Base Salary and other compensation for
each year of the Executive’s employment (the “Bonus”).
3.2
Bonus Payment

The Bonus shall be payable by the Company shortly after the finalization of year
end financials, and will be based upon factors determined by the Board,
including but not limited to financial, operating, and strategic goals, and the
Executive’s performance during the preceding year.
Article 4    
BENEFITS
The Executive will be entitled to participate in and to receive all rights and
benefits under any life insurance, disability, medical, dental, health and
accident plans maintained by the Company for its employees and for its executive
officers specifically. The Company will continue to pay the Executive’s Base
Salary in the


2



--------------------------------------------------------------------------------

 


event that the Executive becomes disabled until such time as the Executive
begins to receive short-term or long-term disability insurance benefits or a
final decision is made that there is no such entitlement.
Article 5    
VACATION
The Executive will be entitled to twenty-five (25) days’ paid vacation per year.
This vacation entitlement shall be earned over the course of each year that the
Executive is employed and the Executive shall be entitled to a proportionate
period of vacation for any period of less than a full year of employment. The
Executive will arrange vacation time to suit the essential business needs of the
Company. Unused vacation entitlement in any year will be carried over into the
following calendar year to a maximum entitlement of thirty (30) days in any one
year. Upon termination for any reason, the Executive will be paid out any
accrued but unused vacation entitlement.
Article 6    
LONG TERM INCENTIVE PROGRAM (“LTIP”)
The Executive will be eligible to participate in the Company’s Long Term
Incentive Plan. The Executive’s Long Term Incentive target will be 315% of Base
Salary, in accordance with the terms and conditions of Gran Tierra’s 2007 Equity
Incentive Plan, to be amended from time to time (the “Plan”). The Executive will
be eligible to participate in the Plan and in all applicable future stock option
plans and/or incentive award plans as approved by the Board. In the event that
the Executive’s employment is terminated for any reason, the Executive’s equity
in the Company as well as any option grants (vested and non-vested options) in
the Company, shall be governed by the terms and conditions of the Plan, without
regard to any termination notice, payment in lieu of notice, or combination
thereof that may be required pursuant to this Agreement or the common law.
Article 7    
PERQUISITES AND EXPENSES
The Executive shall be reimbursed for all reasonable out of pocket expenses
incurred in the course of his employment, upon providing reasonable
substantiation and appropriate receipts for such expenditures.
Article 8    
TERM AND TERMINATION OF EMPLOYMENT
8.1
Term

The Executive’s term of employment will commence on October 18, 2019 and will
continue until terminated in accordance with this Article 8.
8.2
Termination Without Notice

This Agreement and the Executive’s employment hereunder may be terminated,
without advance notice of termination or pay in lieu of such notice, whether
under contract, statute, common law or otherwise, in the following
circumstances:
(a)
Voluntary Resignation

In the event that the Executive voluntarily resigns, except where the Executive
resigns for Good Reason, the Executive will give ninety (90) days’ advance
written notice. The Executive will not be entitled to receive any further
compensation or benefits whatsoever


3



--------------------------------------------------------------------------------

 


other than those which have accrued up to the Executive’s last day of active
service. The Company may, at its discretion, waive in whole or in part such
notice by providing the Executive with payment in lieu equal to all amounts that
would have been paid to the Executive for the remainder of such notice period;
(b)
Cause

The Company may terminate the employment of the Executive at any time without
notice for Cause. The Executive will not be entitled to receive any further
compensation or benefits whatsoever other than those which have accrued up to
the Executive’s last day of active service.
"Cause" means any act or omission of the Executive which would, at common law,
permit an employer to, without notice or payment in lieu of notice, terminate
the employment of an employee.
(c)
Death

In the event of the death of the Executive during the term of this Agreement,
the Parties agree and acknowledge that this Agreement and the Executive’s
employment hereunder will be deemed to be terminated and the Company will not be
obligated to provide the Executive, or his estate, with any additional
compensation excepting that which had already accrued to the Executive up to and
including the date of termination, and any other death benefits that may be
payable pursuant to the terms of applicable insurance coverage.
8.3
Termination by the Company without Cause

The Company may terminate the Executive’s employment without Cause at any time
by providing the Executive with a separation package (the “Separation Package”)
equal to one and a half (1 1/2) times the Base Salary and the Bonus that was
paid or was payable to the Executive during the twelve (12) month period prior
to the termination date. 
The Separation Package shall be payable in a lump sum within thirty (30) days of
the termination date. The Executive shall not be required to mitigate any
portion of the Separation Package by seeking other employment nor shall it be
reduced by any remuneration or compensation earned by the Executive after the
termination date.
8.4
Termination by the Executive for Good Reason.

Should the Executive terminate his employment for Good Reason, as hereinafter
defined, he shall receive the Separation Package set out in section 8.3. Failure
of the Executive to terminate his employment on the occurrence of any event
which would constitute Good Reason shall not constitute waiver of his rights
under section 8.4 or section 8.3, provided that the Executive tenders his
resignation within thirty (30) days after the occurrence of the event that forms
the basis for the resignation for Good Reason and provided, however, except in
the event of a Change of Control (as hereinafter defined), that the Executive
has provided written notice to the Company describing the nature of the event
that the Executive believes forms the basis for the resignation for Good Reason,
and the Company shall thereafter have ten (10) days to cure such event.
“Good Reason” is defined as the occurrence of any of the following without the
Executive’s express written consent:


4



--------------------------------------------------------------------------------

 


(a)
the Employer’s material diminution of the Executive’s position, authority or
scope or scale of duties or responsibilities (including new, additional or
changed formal or informal reporting responsibilities) or any failure to
re-elect or re-appoint him to any such positions, titles, duties or offices,
except in connection with the termination of his employment for Cause;

(b)
a reduction by the Company of the Executive’s Base Salary except to the extent
that the annual base salaries of all other executive officers of the Company are
similarly reduced or any change in the basis upon which the Executive’s annual
compensation is determined or paid if the change is or will be adverse to the
Executive except that an award of any annual performance bonuses (including the
Bonus) by the Company’s Compensation Committee (and approved by the Board) are
discretionary and in no instance shall be considered adverse to Executive if
such performance bonus is reduced from a prior year or if an annual performance
bonus is not paid;

(c)
both a Change in Control and a Triggering Event occur;

(d)
any breach by the Company of any material provision of this Agreement.

“Change in Control” is defined as:
(a)
a dissolution, liquidation, sale, lease or other disposition of all or
substantially all of the assets of Gran Tierra or GTE ULC;

(b)
a majority of the voting securities of GTE ULC ceasing to be controlled,
directly or indirectly, by Gran Tierra, where “voting securities” means any
securities carrying a right to vote in respect of the election of directors
under all circumstances or under circumstances that have occurred and are
continuing; or

(c)
an amalgamation, arrangement, merger or other consolidation of Gran Tierra with
or into any one or more other corporations pursuant to which any person or
combination of persons thereafter hold a greater number of voting securities or
other securities of the successor or continuing corporation having rights of
purchase, conversion or exchange into voting securities of the successor or
continuing corporation (assuming the purchase, conversion or exchange of such
other securities whether then purchasable, convertible or exchangeable or not
into the highest number of voting securities of the successor or continuing
corporation such persons would be entitled to) than the number of voting
securities of the successor or continuing corporation held directly and
indirectly by former shareholders of Gran Tierra, where “voting securities”
means any securities carrying a right to vote in respect of the election of
directors under all circumstances or under circumstances that have occurred and
are continuing.

“Triggering Event” means the occurrence of any of the following:
(a)
the Employer’s material diminution of the Employee’s position, authority or
scope or scale of duties or responsibilities as in effect immediately prior to
the Change of Control;

(b)
a material reduction by the Employer of the Employee’s annual base salary as in
effect immediately prior to the Change of Control;



5



--------------------------------------------------------------------------------

 


(c)
any failure to maintain reasonable and adequate insurance or indemnification in
respect of the Employee’s services as an officer or director of the Employer
immediately prior to the Change of Control; or

(d)
the failure of the Employer to require any successor (by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Employer, by agreement in form and substance reasonably
satisfactory to the Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place immediately prior
to the Change of Control.

8.5
Resignation of Offices Held

In the event that this Agreement or the Executive’s employment hereunder is
terminated for any reason, the Executive agrees to resign effective the
termination date from any office or directorship held with or on behalf of Gran
Tierra or a subsidiary, affiliated or related corporate entity (”Member Company”
or “Member Companies”). The Executive agrees that he shall execute any and all
documents appropriate to evidence such resignations and that he will not be
entitled to any additional payments or compensation of any kind as consideration
for doing so.
Article 9    
DIRECTORS/OFFICERS LIABILITY
9.1
Indemnity

Gran Tierra shall provide to the Executive indemnification in accordance with
the Indemnification Agreement dated as of October 18, 2019 entered into between
Gran Tierra and the Executive.
9.2
Insurance

(a)
Gran Tierra shall purchase and maintain, throughout the period during which the
Executive acts as a director or officer of Gran Tierra or a Member Company and
for a period of six years after the date that the Executive ceases to act as a
director or officer of Gran Tierra or a Member Company, directors’ and officers’
liability insurance for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, such that the
Executive’s insurance coverage is, at all times, at least equal to or better
than any insurance coverage that Gran Tierra purchases and maintains for the
benefit of its then current directors and officers, from time to time.

(b)
If for any reason whatsoever, any directors’ and officers’ liability insurer
asserts that the Executive or the Executive’s heirs, executors, administrators
or other legal representatives are subject to a deductible under any existing or
future directors’ and officers’ liability insurance purchased and maintained by
Gran Tierra for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, Gran Tierra shall pay
the deductible for and on behalf of the Executive or the Executive’s heirs,
executors, administrators or other legal representatives, as the case may be.

9.3
Survival

The provisions of sections 9.1 and 9.2 of this Agreement shall survive the
termination of this Agreement or the employment of the Executive and such
provisions shall continue in full force and effect in accordance with such
Indemnification Agreement and the provisions of this Agreement for the benefit
of the Executive.


6



--------------------------------------------------------------------------------

 


Article 10    
NON-COMPETITION AND CONFIDENTIALITY
10.1
Fiduciary Duties & Non-Competition

The Executive recognizes and understands that in performing the duties and
responsibilities as outlined in this Agreement, he will occupy a position of
high fiduciary trust and confidence, pursuant to which he has developed and will
develop and acquire wide experience and knowledge with respect to all aspects of
the services and businesses carried on by Gran Tierra and its Member Companies
and the manner in which such businesses are conducted. The Executive agrees that
such knowledge and experience shall be used solely and exclusively in the
furtherance of the business interests of Gran Tierra and its Member Companies
and not in any manner detrimental to them. The Executive further agrees that so
long as the Executive is employed pursuant to this Agreement, the Executive
shall not engage in any practice or business in competition with the business of
Gran Tierra or any of its Member Companies. The Executive further agrees that
the Executive’s fiduciary duties shall survive the termination of this Agreement
in accordance with applicable law.
10.2
Confidentiality

The Executive further recognizes and understands that he is a key employee and
will become knowledgeable, aware and possessed of confidential and proprietary
information, know-how, data, strategic studies, techniques, knowledge and other
confidential information of every kind or character relating to or connected
with the business or corporate affairs and operations of Gran Tierra and its
Member Companies, which may include, without limitation, geophysical studies and
data, market data, engineering information, shareholder data, compensation rates
and methods and personnel information (collectively “Confidential Information”)
concerning the business of Gran Tierra and its Member Companies. The Executive
therefore agrees that, except with the consent of the President, he will not
disclose such Confidential Information to any unauthorized persons; provided
that the foregoing shall not apply to any Confidential Information which is or
becomes known to the public or to the competitors of Gran Tierra or its Member
Companies other than by a breach of this Agreement.
10.3
Following Termination of Agreement

Subject to this Article 10 and without otherwise restricting the fiduciary
obligations imposed upon, or otherwise applicable to the Executive as a result
of the Executive having been a senior officer and key employee, the Executive
shall not be prohibited from obtaining employment with or otherwise forming or
participating in a business competitive to the business of the Company after the
termination of this Agreement and the Executive’s employment hereunder.
10.4
Business Records

The Executive agrees to promptly deliver to the Company, upon termination of his
employment for any reason, or at any other time when the Company so requests,
all documents relating to the business of Gran Tierra or its Member Companies,
including, without limitation: all reports and related data, such as summaries,
memoranda and opinions relating to the foregoing, contract files, notes,
records, manuals, correspondence, financial and accounting information, client
lists, statistical data and compilations, patents, copyrights, trademarks, trade
names, methods, processes, agreements, contacts or any other documents relating
to the business of Gran Tierra or its Member Companies, and all copies thereof
and therefrom (collectively, the "Business Records"). The Executive confirms
that all of the Business Records which are required to be delivered to the
Company pursuant to this Agreement constitute the exclusive property of Gran
Tierra or its Member Companies. The obligations of confidentiality set forth in
this Agreement shall continue notwithstanding the Executive’s delivery of any
such documents to the Company.


7



--------------------------------------------------------------------------------

 


Article 11    
CHANGES TO AGREEMENT
Any modifications or amendments to this Agreement must be in writing and signed
by all Parties or else they shall have no force and effect.
Article 12    
ENUREMENT
This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and assigns, including without limitation, the
Executive’s heirs, executors, administrators and personal representatives.
Article 13    
GOVERNING LAW AND JURISDICTION
This Agreement shall be construed in accordance with the laws of the Province of
Alberta and the federal laws of Canada applicable therein. Any action arising
from or relating any way to this Agreement, or otherwise arising from or
relating to Executive’s employment hereunder, shall be tried in the Court of
Queen's Bench situated in Calgary, Alberta. The Parties consent to jurisdiction
and venue in those courts to the greatest extent possible under law.
Article 14    
NOTICES
14.1
Notice to Executive

Any notice required or permitted to be given to the Executive shall be deemed to
have been received if delivered personally to the Executive or sent by courier
to the Executive’s home address last known to the Company.
14.2
Notice to Company

Any notice required or permitted to be given to the Company shall be deemed to
have been received if delivered personally to, sent by courier, or sent by
facsimile to:
Gran Tierra Energy Inc.

Suite 900, 520 3rd AVE S.W.

Calgary, Alberta, Canada, T2P 0R3

Fax: +1 403 265-3242

Attn: President
Article 15    
WITHHOLDING


8



--------------------------------------------------------------------------------

 


All payments made to the Executive hereunder or for the benefit of the Executive
shall be less applicable statutory withholdings and deductions.
Article 16    
INDEPENDENT LEGAL ADVICE
The Executive acknowledges that the Executive has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
has obtained such independent legal advice or has expressly deemed not to seek
such advice, and that the Executive is entering into this Agreement with full
knowledge of the contents hereof, of the Executive’s own free will and with full
capacity and authority to do so.
Article 17    
COMPANY POLICIES
The Executive will comply with all Company policies and procedures (certain of
which may be found on the “Corporate Responsibility” page at
www.grantierra.com), as may be amended by the Company from time to time (the
"Company Policies"). The Executive agrees to review and provide written
acknowledgement on an annual basis of his acceptance of the Company Polices,
including policies with respect to business conduct and ethics, insider trading,
complaints reporting, foreign corrupt practices, information security, computer
use, and disclosure.
Article 18    
WAIVER
No failure or delay by any Party in exercising any right, power or privilege
under this Agreement will operate as a waiver of those rights, powers or
privileges, nor will any waiver in one instance be deemed to be a continuing
waiver in any other instance.
Article 19    
SEVERABILITY AND ENFORCEABILITY
If any court of competent jurisdiction declares any provision of this Agreement
invalid, void or unenforceable in whole or in part, for any reason, it shall be
deemed not to affect or impair the validity of the remainder of this Agreement,
which shall remain in full force and effect. To the extent that any court of
competent jurisdiction concludes that any provision of this Agreement is void or
voidable, the court shall reform such provision(s) to render the provision(s)
enforceable, but only to the extent absolutely necessary to render the
provision(s) enforceable.
Article 20    
PRIVACY
The Executive acknowledges and agrees that he will take all necessary steps to
protect and maintain the Personal Information (information about an identifiable
individual) of the employees, consultants or customers of the Company obtained
in the course of the Executive's employment with the Company. The Executive
shall at all times comply, and shall assist the Company to comply, with all
applicable laws relating to privacy and the collection, use and disclosure of
Personal Information in all applicable jurisdictions, including but not limited
to the Personal Information Protection Act (Alberta) (“Applicable Privacy
Laws”).
The Executive acknowledges and agrees that the disclosure of the Executive’s
Personal Information may be required as part of the ongoing operations of the
Company’s business, as required by law or regulatory agencies, as part of the
Company’s audit process, as part of a potential business or commercial
transaction or as part of the Company’s management of the employment
relationship (the "Personal Information


9



--------------------------------------------------------------------------------

 


Disclosure"), and the Executive hereby grants consent as may be required by
Applicable Privacy Laws to the Personal Information Disclosure.
Article 21    
ENTIRE AGREEMENT
This Agreement, together with the documents referenced herein, constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written.
[Remainder of page intentionally left blank. Signature page follows.]


10



--------------------------------------------------------------------------------

 


Article 22    
COUNTERPART EXECUTION
This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed an original Agreement for all purposes; provided
that no Party shall be bound to this Agreement unless and until all Parties have
executed a counterpart. Delivery of a copy of a counterpart by facsimile or
email by one Party to the other Party shall be deemed to be delivery of an
original by that Party.
IN WITNESS OF WHICH the Parties have duly executed this Agreement on the dates
set forth below, with an effective date of October 18, 2019.
GRAN TIERRA ENERGY CANADA ULC, an Alberta corporation
 
GRAN TIERRA ENERGY INC., a Delaware corporation
By:
/s/ Gary Guidry
 
By:
/s/ Gary Guidry
 
Name: Gary Guidry
 
Title: President & CEO
 
 
Name: Gary Guidry
 
Title: President & CEO
Date:
September 12, 2019
 
Date:
September 12, 2019
 
 
 
 
 



 
 
EXECUTIVE
 
 
By:
/s/ Remi Anthony Berthelet
 
 
 
REMI ANTHONY BERTHELET
 
 
Date:
September 12, 2019
SIGNED, SEALED & DELIVERED
In the presence of:
/s/ Warren Bell
 
 
 
Witness
 
 
 
Warren Bell
 
 
 
Print Name
 
 
 





11

